



COURT OF APPEAL FOR ONTARIO

CITATION: Hsieh v. Ontario (Community and Social Services),
    2017 ONCA 890

DATE: 20171121

DOCKET: M48150 & M48072

Rouleau, Trotter and Paccioco JJ.A.

BETWEEN

Mei Chu Hsieh

Applicant (Moving Party)

and

Ministry of Community and Social Services

Respondent (Responding Party)

Mei Chu Hsieh, acting in
    person

Mimi Singh, for the
    respondent

Heard and released
    orally: November 14, 2017

REASONS FOR DECISION

[1]

The moving party seeks to review the decision of Justice Miller denying
    her an extension of time to file a notice of motion seeking leave to appeal the
    Divisional Courts dismissal of the moving partys application for judicial
    review of a decision of a social benefits tribunal.

[2]

In our view, the motion must be dismissed. Justice Miller found that the
    proposed appeal does not meet the test for leave as set out in the decision of
Sault
    Dock Co. v. Sault St. Marie (City)
,
[1973] 2 O.R. 479 (C.A.). The proposed appeal does not involve a question of
    law or matters of public importance. The questions it would raise are solely of
    interest to the parties and not to the public. We agree that the proposed
    appeal is lacking in merit. The interest of justice would not therefore be
    served by granting an extension to the moving party to proceed with seeking
    leave to appeal.

[3]

For these reasons, the motion is dismissed. There will no order as to
    costs.

Paul
    Rouleau J.A.

G.T.
    Trotter J.A.

David Paciocco J.A.


